              Case 2:19-cv-01613-JAD-VCF Document 25 Filed 09/15/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Nick Fisher,                                             Case No.: 2:19-cv-01613-JAD-VCF

 4             Plaintiff

 5 v.                                                          Order Decertifying Class and
                                                                    Dismissing Action
 6 TheVegasPackage.com, Inc. and Douglas
   Douglas,                                                           [ECF Nos. 23, 24]
 7
         Defendants
 8

 9            Nick Fisher sues TheVegasPackage.com and its president Douglas Douglas under the

10 Telephone Consumer Protection Act, 47 U.S.C. § 277, et seq., because they called him—using

11 an autodialer and without his prior, express consent—to sell a Las Vegas vacation package. 1 In

12 April I granted Fisher’s motion to certify this case as a national class action on behalf of

13 similarly situated recipients of unsolicited calls from Vegas Package. 2 Fisher now moves to

14 decertify the class and voluntarily dismiss this case because the defendants’ refusal “to appear or

15 participate in this case in any way” has left him “no realistic way to pursue his [c]lass claims.” 3

16 The time to oppose these motions passed without response or request to extend the deadline to

17 file one. And with good cause appearing,

18            IT IS HEREBY ORDERED that the Motions to Decertify Class and Dismiss [ECF Nos.

19 23, 24] are GRANTED:

20                •    The class is DECERTIFIED;

21

22   1
         ECF No. 1 at ¶¶ 8, 12, 16–17, 20–26, 40.
23   2
         ECF No. 22.
     3
         ECF No. 23 at 2.
     Case 2:19-cv-01613-JAD-VCF Document 25 Filed 09/15/21 Page 2 of 2




 1      •   This action is DISMISSED without prejudice, each side to bear its own fees and

 2          costs; and

 3      •   The Clerk of Court is directed to CLOSE THIS CASE.

 4

 5                                               ___________________________________
                                                     U.S. District Judge Jennifer A. Dorsey
 6                                                              Dated: September 15, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                            2
